Exhibit 10.2



AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This Agreement is made and effective as of this 2nd day of December, 2013 (the
“Effective Date”) by and between ViewPoint Bank, N.A. a national banking
association with its principal location in Plano, Texas (the “Bank”), ViewPoint
Financial Group, Inc., a Texas corporation and registered bank holding company
with its principal location in Plano, Texas (“VPFG”) (the Bank and VPFG
collectively referred to herein as the “Company”) and Kevin J. Hanigan (the
“Executive”), and supersedes the Employment Agreement dated as of December 8,
2011, by and between the Company and the Executive.
WHEREAS, the Company believes that it is in the best interests of the Company to
provide Executive with terms of employment which include certain severance
benefits; and
WHEREAS, the Company and Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the parties hereto
hereby agree as follows:
1.
Employment. The Company agrees to continue to employ the Executive, and the
Executive agrees continue to serve and be employed by the Company, on the terms
and conditions set forth herein.

2.
Term of Employment. The employment of the Executive by the Company as provided
under Section 1 shall continue under this Agreement commencing on the Effective
Date, and end on February 28, 2015, unless further extended or sooner terminated
as hereinafter provided (the “Term”). On February 28, 2015 and on the last
calendar day of February of each year thereafter, the Term shall be extended
automatically one (1) additional year, unless at least 60 days prior to the date
of such automatic extension the Company shall have delivered to the Executive a
Notice of Termination or the Executive shall have delivered to the Company a
Notice of Termination that the Term shall not be extended.

3.
Position, Duties and Evaluation. The Executive shall continue to serve as
President and Chief Executive Officer of the Bank and VPFG with responsibilities
and authority as may from time to time be assigned to him by the Chairman of the
Board of Directors of the Company and/or the Boards of Directors of the Company.
The Executive shall be responsible for the execution of all plans and strategies
as determined by the Board of Directors and Executive shall have authority for
all employment and termination decisions. The Executive shall devote
substantially all of his working time and efforts to the business affairs of the
Company. In addition, the Executive shall serve on the Board of Directors of the
Bank and of VPFG during the term of this Agreement for so long as he is elected
to such positions.

No later than January 31 of each calendar year during the term of this
Agreement, the Company shall evaluate and assess the performance of Executive.
Such evaluation shall relate to the duties and responsibilities of Executive
under this Agreement and progress toward established goals as agreed to by the
Executive and Board of Directors and the working relationship among

1



--------------------------------------------------------------------------------

Exhibit 10.2



Executive, the staff and the Board. The evaluation shall be conducted by the
Board of Directors in executive session without Executive being present and the
Board or a director or directors designated by the Board shall thereafter meet
with Executive to discuss the evaluation in accordance with procedures as may be
agreed to by Executive and Bank.
4.
Place of Performance. During the Term, the Executive shall be based at the
Company’s principal offices located in Plano, Texas subject to reasonable travel
on the business of the Company.

5.
Compensation and Benefits. In consideration of the Executive’s performance of
his duties hereunder, the Company shall provide the Executive with the following
compensation and benefits during the Term:

(a)
Base Salary. The Company shall pay to the Executive an aggregate base salary at
a rate of not less than five-hundred thirty-five thousand dollars ($535,000) per
annum, payable in accordance with the Company’s normal payroll practices and
subject to applicable withholding. Such base salary may be increased from time
to time by the Board of Directors in accordance with the normal business
practices of the Company and, if so increased, shall not thereafter be decreased
during the Term.

Compensation of the Executive by base salary payments shall not be deemed
exclusive and shall not prevent the Executive from participating in any other
compensation or benefit program of the Company. Such base salary payments
(including increases or decreases thereto) shall not in any way limit or reduce
any other obligation of the Company hereunder, and no other compensation,
benefit or payment hereunder shall in any way limit or reduce the obligation of
the Company with respect to such base salary.


(b)
Bonus and Incentive Compensation. The Company shall pay to the Executive, with
respect to each fiscal year during the Term, such cash bonus as the Board of
Directors of the Company (exclusive of the Executive) shall approve at their
sole discretion; provided, however, in no event shall this paragraph (b) be
deemed to require that any such bonus be paid with respect to any such fiscal
year. In addition, the Executive shall have the right to participate in any
Incentive Compensation Plan adopted by the Company, without diminution of any
other compensation or benefit provided for in this Agreement.

(c)
Expenses. The Company, as applicable, shall promptly reimburse the Executive for
all reasonable out-of-pocket expenses incurred by the Executive in his
performance of services hereunder, including all such expenses of travel and
living expense while away from home on business of the Company, provided that
such expenses are incurred, accounted for and documented in accordance with the
regular policies and procedures established by the Company from time to time.

(d)
Employee Benefits. The Company shall maintain in full force and effect, and the
Executive shall be entitled to continue to participate in, all of their employee
benefit plans and arrangements in effect on December 8, 2011, in which the
Executive participated as of December 8, 2011, including the Company employee
stock ownership plan, or plans or


2



--------------------------------------------------------------------------------

Exhibit 10.2



arrangements providing the Executive with at least equivalent benefits thereto
(including but not limited to any employee pension benefit plan, stock option
plan, life insurance and health-and-accident plan, medical insurance plan,
disability income plan, and vacation plan). The Company shall not make any
changes in such plans or arrangements which would adversely affect the
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executives of the Company and does not result in a
proportionally greater reduction in the rights or benefits of the Executive as
compared with any other executive of the Company.
The Executive shall be entitled to participate in or receive benefits under any
employee benefit plan or arrangement made available by the Company in the future
to its executives (whether or not inclusive of their employees generally),
subject to and on a basis consistent with the terms, conditions, and overall
administration of such plans and arrangements. Neither coverage nor benefits
paid under any such plan or arrangement presently in effect or made available in
the future shall be deemed to be in lieu of the salary payable to the Executive
under Section 5(a). Any payment or other benefits provided the Executive under
any such plan or arrangement with respect to any plan year during which the
Executive is employed hereunder for less than the full plan year shall be
prorated in accordance with the number of days of such plan year during which he
is so employed, unless otherwise provided in the pertinent plan or arrangement.
The Executive’s entitlement hereunder shall include the method of cost-sharing,
if any, in effect under the pertinent plan or arrangement at the relevant time.


(e)
Vacation and Sick Leave. The Executive shall be entitled to four (4) calendar
weeks of vacation in each calendar year during the Term, in accordance with the
Company’s vacation policies, as well as to all paid holidays provided by the
Company to its employees. In addition, Executive shall be entitled to
participate in the Company’s sick leave program as it is or may be in effect for
senior executives of the Company.

(f)
Services. The Company shall furnish the Executive with office space, secretarial
and administrative assistance, and such other facilities and services as shall
be suitable to his position and adequate for the performance of his duties
hereunder.

(g)
Executive Benefits Allowance. In addition to and not in lieu of any compensation
due and payable to Executive hereunder, during the Term the Company shall
provide Executive an executive benefits allowance in the amount of at least
thirty-five thousand dollars ($35,000) per calendar year, which shall be payable
in equal installments according to the Company’s standard payroll practices. The
annual allowance may be increased by action of the Board of Directors, but shall
not be decreased.

(h)
Life Insurance. Company will provide at its expense a life insurance policy on
Executive’s life owned by Executive in the face amount of one million dollars
($1,000,000). Executive may designate a beneficiary of such policy or, if no
designation is made, the beneficiary shall be the Executive’s estate.


3



--------------------------------------------------------------------------------

Exhibit 10.2



(i)
Supplemental Executive Retirement Plan. During the term of this Agreement,
Executive shall participate in the Supplemental Executive Retirement Plan (the
“SERP”) previously approved by the Board of Directors and any other
non-qualified retirement program hereafter established for the benefit of
executives or key employees of the Company. Nothing in this Agreement shall be
construed to modify, amend or conflict with the terms and conditions of the
SERP. In the event of termination of employment, Executive’s vested rights under
the SERP shall be governed by the SERP and shall not be affected by this
Agreement.

6.
Directorship. During the Term the Executive shall serve as a director of the
Bank and VPFG for so long as he is elected to such positions and not otherwise
removed, all in accordance with standard Bank and VPFG election or removal
procedures. However, during such time, he shall not receive any separate
directors’ fees nor committee attendance fees.

7.
Compensation and Benefits in the Event of Termination. In the event of the
termination of the Executive’s employment during the Term, compensation and
benefits shall be paid as set forth below.

(a)
Termination by the Company for Cause or by the Executive Without Good Reason. If
the Executive’s employment is terminated by the Company for Cause or by the
Executive without Good Reason, the following compensation and benefits shall be
paid and provided to the Executive:

(i)
Unpaid base salary (at the annual rate in effect at the time of the Notice of
Termination) through the last day of the month in which the Date of Termination
occurs.

(ii)
Any amounts or benefits to which the Executive may be entitled as a result of
such termination, under the terms and conditions of the plans or arrangements in
effect at the time of the Notice of Termination under Section 5(d) and (h).

(iii)
Any unreimbursed business expenses incurred under Section 5(c).

(b)
Death, Disability or Retirement. In addition to the amounts determined under (a)
above, if the Executive’s employment is terminated by reason of Executive’s
death, Disability or Retirement, the Executive shall receive a pro rata portion
of any earned but unpaid bonus (determined as of the Date of Termination).

(c)
Termination by Company Not for Cause or by Executive for Good Reason. In
addition to the amounts determined under (a) above, if the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, the following compensation and benefits shall be paid and provided
to the Executive:

(i)
Continuation of Executive’s base salary (at the annual rate in effect at the
time of the Notice of Termination) for the longer of (A) the remainder of the
Term or (B) 18 months, payable in accordance with the Company’s normal payroll
practices and subject to applicable withholding; provided, however, that
payments under this


4



--------------------------------------------------------------------------------

Exhibit 10.2



Section 7(c)(i) shall cease in the event the Executive is or becomes entitled to
receive the compensation and benefits provided under Section 8.
(ii)
A pro rata portion of any earned but unpaid target bonus (determined as of the
Date of Termination).

(iii)
The Company shall provide the Executive with group health coverage substantially
similar to the Company’s group health coverage in which the Executive was
participating immediately prior to his termination. Such coverage shall continue
until the earlier of (A) two years following the Date of Termination, or (B) the
date on which Executive is or becomes eligible for comparable coverage under the
group health plan of a subsequent employer.

8.
Change In Control. Executive may become entitled to payments under this Section
8 or under Section 7, but not both.

(a)
If during the period that begins six (6) months before a Change in Control and
ends twelve (12) months following such Change in Control (the “Change in Control
Period”) the Executive’s employment is terminated (A) by action of the Executive
for Good Reason or (B) by action of the Company not for Cause, the Company shall
pay and provide the Executive the following compensation and benefits:

(i)
The compensation and benefits stipulated under Section 7(b).

(ii)
A lump sum cash payment, payable within 30 days of the later of the Date of
Termination or the Change in Control, in an amount equal to (A) two (2) times
Executive’s highest annual base salary for the three-year period ending on the
Date of Termination, minus (B) the sum of any salary continuation payments paid
to date to the Executive under Section 7(c)(i).

(iii)
A lump sum cash payment, payable within 30 days of the later of the Date of
Termination or the Change in Control, in an amount equal to two (2) times the
greater of (A) the average annual bonus paid for the three fiscal years
immediately preceding the Date of Termination, or (B) the target bonus for the
fiscal year in which the Date of Termination occurs.

(iv)
The Company shall provide the Executive with group health coverage substantially
similar to the Company’s group health coverage in which the Executive was
participating immediately prior to his termination. Such coverage shall continue
until the earlier of (A) two years following the Change In Control, or (B) the
date on which Executive is or becomes eligible for comparable coverage under the
group health plan of a subsequent employer.

(b)
In the event the Company’s Board of Directors in good faith determines that the
Change in Control occurred during such time as the Bank and the Company are at
least “adequately


5



--------------------------------------------------------------------------------

Exhibit 10.2



capitalized” (within the meaning of 12 U.S.C. § 1831o(b)), then the phrase “two
(2) times” shall be replaced with the phrase “three (3) times” in each place it
appears in Section 8(a).
(c)
Each long-term equity-based incentive compensation award held by the Executive
and outstanding as of immediately prior to such Change in Control (including
without limitation, restricted stock, stock options, restricted stock units,
performance share units, and phantom stock) shall fully vest upon the Change in
Control.

9.
Compensation During Disability. In the event of the Executive’s failure to
satisfactorily perform his duties hereunder on a full-time basis by reason of
his incapacity due to physical or mental illness (as determined by the
Executive’s regular attending physician) for any period not otherwise
constituting Disability, the Executive’s employment hereunder shall not be
deemed terminated and he shall continue to receive the compensation and benefits
provided under Section 5 in accordance with the terms thereof.

10.
Section 280G of the Code. In the event it shall be determined that (a) any
Payment would be subject to Excise Tax, and (b) the reduction of the Payments to
the Safe Harbor Amount would provide the Executive with a greater after-tax
amount than if such Payments were not so reduced, then, at the election of the
Executive, the Payments shall be reduced to an amount that does not exceed the
Safe Harbor Amount. Any reduction to Payments pursuant to this Section 10 shall
be applied first to cash Payments and then to noncash Payments. All
determinations required to be made under this Section 10, including whether and
when to reduce the Payments to the Safe Harbor Amount and the assumptions to be
utilized in arriving at such determination, shall be made in good faith by the
Executive and communicated to the Company not later than fifteen (15) days
following the related Change In Control.

11.
Compliance with Law and Regulations.

(a)
Temporary Suspension or Prohibition of Executive. If the Executive is suspended
and/or temporarily prohibited from participating in the conduct of the affairs
of the Company or any subsidiary of the Company by a notice served under Section
8(e)(3) or (g)(1) of the FDIA, 12 U.S.C. Section 1818(e)(3) and (g)(1), the
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Company may in its discretion (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended and (ii) reinstate in whole or in part any of its obligations which
were suspended.

(b)
Permanent Suspension or Prohibition of Executive. If the Executive is removed
and/or permanently prohibited from participating in the conduct of the affairs
of the Company or any subsidiary of the Company by an order issued under Section
8(e)(4) or (g)(1) of the FDIA, 12 U.S.C. Section 1818(e)(4) and (g)(1), all
obligations of the Company under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.


6



--------------------------------------------------------------------------------

Exhibit 10.2



(c)
Default of the Depository Institution. If a depository institution subsidiary of
the Company is in default (as defined in Section 3(x)(1) of the FDIA, 12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but this provision shall not affect any vested rights of
the contracting parties.

(d)
Suspension of Payment Obligations. If at the time any payment or benefit shall
become due under this Agreement such payments or benefits qualify as “golden
parachute” payments as defined by 12 C.F.R Part 359 or any successor rule or
regulation, then the Company shall seek the approval of the applicable federal
banking agency prior to making payments or providing benefits, and such payments
or benefits shall be due and payable only upon approval by the applicable
federal banking agency.

(e)
Termination by Regulators. All obligations under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of the Company: (1) at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the
Company under the authority contained in Section 13(c) of the FDIA; or (2) by
the applicable federal banking agency, at the time the agency approves a
supervisory merger to resolve problems related to operation of the depository
institution. Any rights of the parties that have already vested, however, shall
not be affected by any such action.

(f)
Resumption of Payments. The payment of any amounts which are delayed on account
of an event or circumstance described in this Section 11 shall be paid as soon
as the Company reasonably anticipates that the payment will again be
permissible.

12.
No Mitigation. The Executive shall not be required to mitigate the amount of any
payment or other benefit provided under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
under this Agreement be reduced by any compensation earned from or other benefit
provided by any other employer of the Executive following the Date of
Termination or otherwise.

13.
Restrictive Covenant Not to Compete. In consideration of the agreements
hereunder, the Executive agrees that in addition to any other limitation, for a
period of twenty-four (24) months after his termination of Employment, either by
his voluntary termination of employment in breach of this Agreement, his
termination for Cause or termination other than for Cause, or his termination
for Good Reason, he will not within a 100-mile radius of the main office of the
Company manage, operate or be employed by, participate in, or be connected in
any manner with the management, operation, or control of any banking business,
savings and loan business, or financial services business. The Executive further
agrees, he will not solicit the business or patronage, directly or indirectly,
from any customers of the Company and the Executive will not seek to or assist
others to persuade any employee of the Company engaged in similar work or
related to the Company’s work to discontinue employment with the Bank or seek
employment or engage in any business of


7



--------------------------------------------------------------------------------

Exhibit 10.2



the Company. The Executive agrees to disclose the contents of this Agreement to
any subsequent employer following the termination of this Agreement.
Irreparable harm shall be presumed if the Executive breaches any covenant of
this Agreement. The faithful observance of all covenants in this Agreement is an
essential condition to the Executive’s employment and the Company is depending
upon absolute compliance. Damages would probably be very difficult to ascertain
if the Executive breached any covenant in this Agreement. This Agreement is
intended to protect the proprietary rights of the Company in many important
ways. In light of these facts, the Executive agrees that any court of competent
jurisdiction should immediately enjoin any breach of this Agreement, upon the
request of the Company, and the Executive specifically releases the Company from
the requirement to post any bond in connection with a temporary or interlocutory
injunctive relief, to the extent permitted by law. This remedy shall be in
addition to any specific damages that the Company may be entitled to as a result
of the breach of this Agreement.
14.
Return of Company Property. If and when Executive ceases, for any reason, to be
employed by the Company, Executive must return to the Company all keys, pass
cards, identification cards, Company-owned credit or debit cards, and any other
property of the Company. At the same time, Executive also must return to the
Company all originals and copies (whether in hard copy, electronic or other
form) of any documents, drawings, notes, memoranda, designs, devices, diskettes,
tapes, manuals, and specifications which constitute proprietary information or
material of the Company. The obligations in this Section 14 include the return
of documents and other materials which may be in Executive’s desk at work, in
Executive’s car or place of residence or any in other location under Executive’s
control.

15.
Non-Disclosure. During the term of his employment hereunder, or at any time
thereafter, the Executive shall not disclose or use (except in the course of his
employment hereunder) any confidential or proprietary information or data of the
Company or any of their subsidiaries or affiliates regardless of whether such
information or data is embodied in writing or other physical form.

16.
Confidentiality.

(a)
The Executive recognizes that his activities on behalf of the Company will
require considerable responsibility and trust. Relying on the ethical
responsibilities and undivided loyalty of the Executive, the Company has, and
will in the future, entrust the Executive with highly sensitive confidential,
restricted, and proprietary information involving Confidential Information (as
defined below).

(b)
For the purposes of this Agreement, “Confidential Information” means any data of
information that is material to the Company, and not generally known by the
public. To the extent consistent with the foregoing definition, Confidential
Information includes (without limitation):


8



--------------------------------------------------------------------------------

Exhibit 10.2



(i)
the sales records, circulation, profit and performance reports, pricing manuals,
training manuals, selling and price procedures, financing methods of the
Company, and all other business records of the Company;

(ii)
the identities of the customers of the Company, their specific demands, and
their current and anticipated requirements for the products and services of the
Company;

(iii)
the business plans and internal financial statements and projections of the
Company; and

(iv)
the specifics of any specialized products or services the Company may offer or
provide to its customers.

(c)
The Executive recognizes the proprietary and sensitive nature of the Company’s
Confidential Information. The Executive agrees to abide by all of the Company’s
rules and procedures designed to protect its Confidential Information and to
preserve and maintain all such information in strict confidence during the
Executive’s engagement with the Company and as long thereafter as the
Confidential Information remains, in the sole opinion of the Company,
proprietary and confidential to the Company. The Executive agrees not to use,
disclose, or in any way use or disseminate any Confidential Information to any
person not properly authorized by the Company.

17.
Indemnification. Subject to 12 U.S.C. § 1828(k) and the regulations thereunder,
the Company shall indemnify and hold the Executive harmless to the maximum
extent permitted by law against judgments, fines, amounts paid in settlement,
and reasonable expenses (including attorney’s fees) incurred by him in
connection with the defense of, or as a result of any action or proceeding (or
appeal therefrom) in which he is made (or threatened to be made) a party by
reason of the fact that he is or was an officer or director of the Company,
regardless of whether such action or proceeding is one brought by or in the
right of the Company, or to procure a judgment in its favor. The Company further
agrees that the Executive is or shall continue to be covered and insured up to
the maximum limits provided by all insurance maintained by the Company to
indemnify its officers and directors (and the Company in connection therewith),
and that it will use its best efforts to maintain such insurance in not less
than its present limits throughout the term of the Executive’s employment
hereunder. The Company hereby warrants and represents that the undertakings of
this Section 17 are not in conflict with its articles of incorporation or
by-laws, or any other validly existing agreement of the Company.

18.
Withholding. Any provision of this Agreement to the contrary notwithstanding,
all payments made by the Company hereunder to the Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Company may accept other provisions to the
end that they have sufficient funds to pay all taxes required by law to be
withheld in respect of any or all such payments.


9



--------------------------------------------------------------------------------

Exhibit 10.2



19.
Notices. All notices, requests, demands, and other communications provided for
by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice:

To the Company:
c/o Secretary
1309 W. 15th St., Suite 400
Plano, Texas 75075

To the Executive:
At the address last appearing on the personnel records of the Executive

20.
Successors; Binding Agreement. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
the form and substance satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall constitute Good Reason. For purposes of this Agreement, “Company” shall
mean the Company as defined above, and any successor to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section 20, or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law. The term “Company” also means
and includes any bank holding company of the Company.

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisee, and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee, or other designee, or if there is no such designee, to the
Executive’s estate.
21.
Modification, Waiver or Discharge. No provision of this Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in writing signed by the Executive and an authorized officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, expressed
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement; provided, however,
that this Agreement shall not supersede or in any way limit the rights, duties,
or obligations that the Executive or the Company may have under any other
written agreement between such parties, under any employee pension benefit plan
or employee welfare benefit plan as defined under the Employee Retirement Income
Security Act of 1974, as amended, and maintained by the Company, or under any
established personnel practice or policy applicable to the Executive.


10



--------------------------------------------------------------------------------

Exhibit 10.2



22.
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Texas.

23.
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not effect the validity or enforceability of any other provision of this
Agreement, which latter shall remain in full force and effect.

24.
Miscellaneous.

(a)
No Right of Set-Off, Etc. There shall be no right of set-off or counterclaim, in
respect of any claim, debt, or obligation against any payments to the Executive,
his beneficiaries, or estates provided for in this Agreement.

(b)
No Adequate Remedy at Law. The Company and the Executive recognize that each
party will have no adequate remedy at law for breach by the other of any of the
agreements contained herein and, in the event of any such breach, the Company
and the Executive hereby agree and consent that the other shall be entitled to a
decree of specific performance, mandamus, or other appropriate remedy to enforce
performance of such agreements.

(c)
Non-Assignability. Except for successors pursuant to Section 20 or an assignment
by operation of law, no right, benefit, or interest hereunder shall be subject
to anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or setoff in respect of any claim, debt, or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void, and of no effect. Any of the foregoing to the contrary
notwithstanding, this provision shall not preclude the Executive from
designating one or more beneficiaries to receive any amount that may be payable
after his death, and shall not preclude the legal representative of the
Executive’s estate from assigning any right hereunder to the person or persons
entitled thereto under his will or, in the case of intestacy, applicable to his
estate.

25.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

26.
Section 409A.

(a)
It is the Company’s intent that the payments and benefits provided under this
Agreement shall be exempt from the application of, or otherwise comply with, the
requirements of Section 409A of the Code (“Section 409A”). Specifically, any
taxable benefits or payments provided under this Agreement are intended to be
separate payments that qualify for the “short-term deferral” exception to
Section 409A to the maximum extent possible, and to the extent they do not so
qualify, are intended to qualify for the involuntary separation pay exceptions
to maximum extent possible. This Agreement shall be construed, administered, and
governed in a manner that affects such intent, and the Company shall not take
any action


11



--------------------------------------------------------------------------------

Exhibit 10.2



that would be inconsistent with such intent. Without limiting the foregoing, the
payments and benefits provided under this Agreement may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A upon the Executive.
(b)
If neither the “short-term deferral” nor the involuntary separation pay
exceptions to Section 409A described above applies to a benefit, payment, or
reimbursement under this Agreement, then notwithstanding any provision in this
Agreement to the contrary, the remaining provisions of this Section 26 shall
apply.

(i)
If the Executive is a “specified employee,” as determined under the Company’s
policy for identifying specified employees on the Date of Termination, then to
the extent required in order to comply with Section 409A, all payments, benefits
or reimbursements paid or provided under this Agreement that constitute a
“deferral of compensation” within the meaning of Section 409A, that are provided
as a result of a “separation from service” within the meaning of Section 409A
and that would otherwise be paid or provided during the first six months
following such Date of Termination shall be accumulated through and paid or
provided (together with interest on the delayed amount at the applicable federal
rate under Section 7872(f)(2)(A) of the Code in effect on the Date of
Termination) within 30 days after the first business day following the six (6)
month anniversary of such Date of Termination (or, if the Executive dies during
such six-month period, within thirty (30) days after the Executive’s death).

(ii)
To the extent required to comply with Section 409A, any reimbursement of
expenses pursuant to this Agreement, that will not be excluded from Executive’s
income when received is subject to the following requirements: (A) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided in any
other calendar year; (B) the reimbursement of the eligible expense must be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and (C) the right to reimbursement is not
subject to liquidation or exchange for another benefit.

(c)
Notwithstanding any other provision of this Agreement, it is intended that any
payment or benefit which is provided pursuant to, or in connection with, this
Agreement shall be provided and paid in a manner, and at such time and in such
form, as complies with the applicable requirements of Section 409A to avoid the
unfavorable tax consequences provided therein for non-compliance. Any provision
in this Agreement that is determined to violate the requirements of Section 409A
shall be void and without effect. To the extent permitted under Section 409A,
the parties shall reform the provision, provided such reformation shall not
subject the Executive to additional tax or interest and Executive shall not be
required to incur any additional compensation as a result of the reformation. In
addition, any provision that is required to appear in this Agreement that is not
expressly set forth shall be deemed


12



--------------------------------------------------------------------------------

Exhibit 10.2



to be set forth herein, and this Agreement shall be administered in all respects
as if such provision were expressly set forth. References in this Agreement to
Section 409A include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Section 409A.
27.
Guaranty by Company. In the event the Bank does not fulfill the Company’s
obligations hereunder, such obligations shall be guaranteed by VPFG.

28.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated below:

(a)
“Cause” shall mean (i) the willful and continued failure by the Executive to
substantially perform his duties under this Agreement (other than any such
failure resulting from his incapacity due to physical or mental illness), after
a demand for substantial performance is delivered to him by the Board of
Directors of the Company. The demand for substantial performance must
specifically identify the manner in which the Executive is alleged to have not
substantially performed his duties; or (ii) the willful engaging by the
Executive in misconduct which is materially injurious to the Company, monetarily
or otherwise; or (iii) the Executive’s conviction of a felony. For purposes of
this subparagraph, no act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission is in the best
interest of the Company. Notwithstanding the foregoing, the Executive shall not
be deemed to have been terminated for Cause unless and until there shall have
been delivered to the Executive written notice from the Company, pursuant to a
resolution adopted by the Board of Directors of the Company, and after he has
been afforded a reasonable opportunity, together with his counsel, to be heard
before such Board, and a written finding has been delivered to him to the effect
that in the good faith opinion of such Board, the Executive was guilty of
conduct as set forth under clause (i), (ii), or (iii) of the first sentence of
this sub-paragraph, specifying in writing the particulars thereof in detail.

(b)
“Change in Control” shall mean a change in the ownership of VPFG or the Bank, a
change in the effective control of VPFG or the Bank, or a change in the
ownership of a substantial portion of the assets of VPFG or the Bank, in each
case as provided under Section 409A and Treasury Regulation § 1.409-3(i)(5);
provided, however, that the first sentence of Treasury Regulation
1.409-3(i)(5)(vi)(1) as applied to this Agreement is revised to replace the
phrase “30 percent” with “50 percent”.

(c)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

(d)
“Date of Termination” shall mean: (i) if the Executive’s employment is
terminated by reason of his death, his date of death; (ii) if the Executive’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties); or (iii) if the Executive’s employment is terminated
by action of either party for any other reason, the date specified in the Notice
of


13



--------------------------------------------------------------------------------

Exhibit 10.2



Termination; provided, however, that if within thirty (30) days after any Notice
of Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally resolved, either
by mutual written agreement of the parties, or by a final judgment, order, or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected).
(e)
“Disability” shall mean the Executive’s failure to satisfactorily perform his
regular duties on behalf of the Company on a full-time basis for ninety (90)
consecutive days or such lesser period of time as provided under the disability
insurance policy provided through the Bank or VPFG, by reason of the Executive’s
incapacity due to physical or mental illness that is expected to result in death
or continue for at least 12 months, except where within thirty (30) days after
Notice of Termination is given following such absence, the Executive shall have
returned to the satisfactory, full-time performance of such duties. Any
determination of Disability hereunder shall be made by the Board of Directors in
good faith and on the basis of the certificates of at least two (2) qualified
physicians chosen by it for such purpose, one (1) of whom shall be the
Executive’s regular attending physician.

(f)
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(g)
“Good Reason” shall mean:

(i)
Failure by the Company to comply with any material provision of this Agreement,
provided that the Executive gives the Company (as applicable) written notice of
such failure and such failure is not cured within ten (10) days thereafter.

(ii)
Failure by the Company to obtain the assumption of their obligations under this
Agreement by any successor, as provided under Section 20.

(iii)
Any of the following which shall occur during a Change in Control Period:

(A)
Without the Executive’s express written consent, the assignment to him of any
duties inconsistent with and in diminution of his positions, duties,
responsibilities, and status with the Company immediately prior to the start of
such Change in Control Period, or a change resulting in diminution of his
reporting responsibilities, titles, or offices as in effect immediately prior to
the start of such Change in Control Period, or any removal of him from, or any
failure to re-elect him to, any of such positions resulting in such diminution,
except in connection with the termination of his employment for Cause,
Disability, or Retirement or as a result of his death or termination of
employment by him other than for Good Reason;


14



--------------------------------------------------------------------------------

Exhibit 10.2



(B)
A reduction by the Company in the Executive’s base salary as in effect on the
date of this Agreement or as the same may be increased from time-to-time;

(C)
Without the Executive’s express written consent, the Company’s requiring him to
be based anywhere other than within twenty-five (25) miles of his primary office
location immediately prior to such Change in Control, except for required travel
on the Company’s business consistent with his business travel obligations
immediately prior to the start of the Change in Control Period; or

(D)
The failure by the Company to comply with Section 5 of this Agreement.

(iv)
Any purported termination of the Executive’s employment by action of the Company
which is not effected pursuant to a Notice of Termination.

(h)
“Notice of Termination” shall mean a written notice which shall include the
specific termination provision under this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment. Any purported termination
of the Executive’s employment hereunder by action of either party shall be
communicated by delivery of a Notice of Termination to the other party. Any
purported termination of the Executive’s employment hereunder which is not
effected in accordance with the foregoing shall be ineffective for purposes of
the Agreement.

(i)
“Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise.

(j)
“Retirement” shall mean termination of the Executive’s employment pursuant to
the Company’s regular retirement policy applicable to the position held by the
Executive at the time of such termination.

(k)
“Safe Harbor Amount” shall mean 2.99 times the Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.



IN WITNESS WHEREOF, the Executive and the Company (by action of their duly
authorized officers) have executed this Agreement on the date first above
written.

15



--------------------------------------------------------------------------------

Exhibit 10.2



 

 
ATTEST:                
VIEWPOINT BANK, N.A.: 
 
By:                 
   James McCarley 
   Chairman of the Board
ATTEST:                
VIEWPOINT FINANCIAL GROUP, INC.: 
 
By:                 
   James McCarley 
   Chairman of the Board
ATTEST:                
EXECUTIVE: 

                   
Kevin J. Hanigan




16

